Order and judgment (one paper), Supreme Court, Bronx County (Alexander W. Hunter, Jr., J.), entered July 1, 2004, which, to the extent appealed from, granted plaintiffs motion to hold defendant and appellant in contempt and directed appellant to pay plaintiffs attorney $17,571.21 pursuant to 22 NYCRR subpart 130-1, unanimously reversed, on the law, without costs, and the motion denied. Appeal from order, same court and Justice, entered on or about June 15, 2004, unanimously dismissed, without costs.
The basis for plaintiffs contempt motion was appellant’s institution of a proceeding, despite a preliminary injunction issued in this action prohibiting defendant from proceeding unilaterally on behalf of the corporate owner of 424 East 138th Street, in which separate proceeding defendant sought a winding-up of the corporation’s affairs pursuant to Business Corporation Law § 1008. However, the basis for the court’s contempt finding was that appellant had commenced the special proceeding without indicating the existence of the instant action. This was incorrect. The request for judicial intervention form filed with the order to show cause and petition indicated, in the section entitled “Related Cases,” the existence of the instant action. Accordingly, we vacate the sanction as based upon an erroneous finding. Concur — Tom, J.E, Andrias, Saxe, Marlow and Nardelli, JJ.